This is an appeal by the employer and carrier from an award of the State Industrial Board made on the 11th day of August, 1936. The claim upon which the award was made was controverted by the appellants on the questions of wage rate, disability, accident and causal relation. The employer was engaged in the business of distributing beer and claimant was engaged as chauffeur on a delivery truck. On September 13, 1934, while lifting a barrel of beer he strained his abdominal region and as a result he was caused to suffer from an inguinal hernia. He was treated by the employer’s doctor and was furnished with a truss. He was ordinarily accompanied by his helper but this day was doing the work alone. The award is amply supported by the evidence in the record. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.